WADDILL, Commissioner.
The appeal is from a judgment obtained by appellees, the land owners, in this highway condemnation proceeding.
 In behalf of the appellant, Commonwealth of Kentucky, it is contended that the trial court erred in rejecting the testimony of the county tax commissioner concerning the assessed valuation of the appellees’ property for 19S8. Apparently the trial court excluded this testimony because the valuation was determined by the tax commissioner on the basis of the reassessment made by the Commonwealth in 1954. Since it was shown that appellees had signed the 1958 — assessment list containing the valuation of their property, they will not be heard to say that they have not fixed its value themselves. Commonwealth v. Rankin, Ky., 346 S.W.2d 714. Evidence of the valuation placed on their property by the appellees for tax purposes was an important factor which the jury should have been permitted to consider in arriving at a proper verdict. Consequently the exclusion of it was prejudicial.
Since we are reversing the judgment and ordering a new trial, we do not believe it necessary to answer other contentions of appellant. Hence they are specifically reserved.
The judgment is reversed, with directions to grant appellant a new trial.